DISSENTING OPINION
OliveR, Chief Judge:
I respectfully dissent from the decision of my learned colleagues in this case. It is my opinion that the record herein will not support the statement in the majority opinion that “the facts and law” in the case of Davies Turner & Co. v. United States, 45 C.C.P.A. (Customs) 39, C.A.D. 669, “are analogous to those in the case at bar.” In the Davies Turner & Co. case, the merchandise consisted of certain chairs, which were the result of two distinct manufacturing processes, described in the decision of the cited case as follows:
* * * In one process, known as “ribboning,” the elements are formed by making a number of parallel saw cuts in the wood to be bent, inserting strips of wood combined with glue in the saw cuts, bending the wood 'by hand or air pressure, and clamping it in a form until the glue is set. In the other process, known as ‘'laminating,” strips of wood, glued on both sides, are laminated under pressure and simultaneously bent to the desired form, then dried.
The chairs involved in the cited case were classified under the provision for bent-wood furniture in paragraph 412 of the Tariff Act of 1930, as modified by T.D. 50797. The importer, appellant, claimed that the merchandise was properly classifiable under the general provision for furniture, wholly or in chief value of wood, not specially provided for, in paragraph 412 of the Tariff Act of 1930, as modified by T.D. 51802.
The factual phase of the cited case which renders it distinguishable from the present case appears as an agreed set of facts, set forth in the decision of the appellate court as follows:
The parties agree that bent-wood furniture was first made in Vienna, Austria, more than a hundred years ago by a process which involved subjecting solid pieces of wood to steam or boiling water, thus rendering them pliable, bending to the desired shape until dried, after which they retain the bent shape. It is agreed that furniture made m sue lb manner was the only “'bent-wood’’ furniture known when the Tariff Act of 19S0 was enacted, and that the ribboning and *176laminating processes were not developed, until several years later. [Italics supplied.]
It will be noted from the foregoing quotation that, in the cited case, there was positive evidence — in fact, an agreement between the parties — that bent-wood furniture, as it was known at the time of enactment of the Tariff Act of 1930, was furniture made in a certain manner that followed certain processes. There is no comparable factual situation herein. The record before us will not support a positive finding that crude barytes ore, as it was known at the time of enactment of the Tariff Act of 1930, referred to a commodity of some specific percentage of barium sulphate and restricted to certain uses. On the contrary, there is testimony herein to the effect that crude barytes ore with a barium sulphate content of less than 90 per centum was a commercial commodity prior to enactment of the Tariff Act of 1930, and that the preference for barytes ore with a minimum barium sulphate content of 90 per centum was an economic factor.
The tariff provision invoked by the collector in his classification of the present merchandise reads “Barytes ore, crude or unmanufac-tured,” paragraph 67, as modified by T.D. 54108, which, in plain and unambiguous language, contemplates a certain class of merchandise without regard to quality or use. There is no dispute that the commodity in question is crude barytes ore. Plaintiffs’ case has been presented with certain legal principles in view, but which, in my opinion, cannot be applied herein on the basis of the record before us. The collector’s classification of the merchandise carries a statutory presumption of correctness that has not been overcome. The protest should be overruled.